

115 HR 2260 IH: Creating Higher Education Affordability Necessary to Compete Economically Act
U.S. House of Representatives
2017-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2260IN THE HOUSE OF REPRESENTATIVESMay 1, 2017Mr. Carbajal introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo improve college affordability.
	
 1.Short titleThis Act may be cited as the Creating Higher Education Affordability Necessary to Compete Economically Act or the Middle Class CHANCE Act. 2.Increase in the maximum amount of a Federal Pell GrantSection 401(b)(7)(C) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(C)) is amended—
 (1)in clause (i)(I), by striking clause (iv)(II) and inserting clause (v)(II); (2)in clause (ii)—
 (A)in the heading, by striking through 2017–2018 and inserting through 2016–2017; (B)in the matter preceding subclause (I), by striking through 2017–2018 and inserting and 2016–2017; and
 (C)in subclause (I), by striking clause (iv)(II) and inserting clause (v)(II); (3)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
 (4)by inserting after clause (ii) the following:  (iii)Award year 2017–2018For award year 2017–2018, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be equal to—
 (I)$9,650; reduced by (II)the maximum Federal Pell Grant for which a student was eligible, as specified in the last enacted appropriation Act applicable to award year 2017–2018; and
 (III)rounded to the nearest $5.; and (5)by striking clause (iv), as redesignated by paragraph (3), and inserting the following:
				
 (iv)Subsequent award yearsFor award year 2018–2019 and each subsequent award year, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be equal to—
 (I)the amount determined under this subparagraph for the preceding award year; increased by (II)a percentage equal to the annual adjustment percentage for the award year for which the amount under this subparagraph is being determined; and
 (III)rounded to the nearest $5.. 3.Year-Round Federal Pell Grant students (a)In generalSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended by adding at the end the following:
				
					(8)
 (A)In this paragraph, the term eligible student means a student who— (i)has received a Federal Pell Grant for an award year and is enrolled in an eligible program for one or more additional payment periods during the same award year that are not otherwise fully covered by the student's Federal Pell Grant;
 (ii)continues to meet all eligibility requirements to receive a Federal Pell Grant under this section; and
 (iii)attends an institution of higher education on average, on not less than a half-time basis. (B)Notwithstanding any other provision of this subsection, the Secretary shall award an additional Federal Pell Grant to an eligible student for the additional payment periods during an award year that are not otherwise fully covered by the student's Federal Pell Grant for the award year.
 (C)In the case of a student receiving more than one Federal Pell Grant in a single award year under subparagraph (B), the total amount of the Federal Pell Grants awarded to such student for the award year shall not exceed an amount equal to 150 percent of the total maximum Federal Pell Grant for such award year calculated in accordance with paragraph (7)(C)(v)(II).
 (D)Any period of study covered by a Federal Pell Grant awarded under subparagraph (B) shall be included in determining a student's duration limit under subsection (c)(5).
 (9)In any case where an eligible student is receiving a Federal Pell Grant for a payment period that spans 2 award years, the Secretary shall allow the eligible institution in which the student is enrolled to determine the award year to which the additional period shall be assigned..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on July 1, 2017. 4.Pell Grant Duration LimitSection 401(c)(5) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)(5)) is amended by striking 12 semesters and inserting 15 semesters each place the term appears.
		